DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.  Applicant asserts that Kim does not teach a selector valve that opens to supply steam when the impeller rotates at a second speed less than a first speed, the first speed being a speed in which the valve is closed.  Applicant further asserts that Stevens fails to remedy this deficiency of Kim.  However, one of ordinary skill in the art would have readily understood from the teachings of Stevens the correlation between its explicit teachings of an exerted pressure to close its valve and the speed of a pump impeller.  It would have been readily obvious to one of ordinary skill in the art that the valve of Stevens would operate as claimed when used with the dishwasher of Kim, specifically that a sufficient increase in fluid pressure due to an increased impeller speed would close the valve and a slower impeller speed would exert a reduced pressure that would open the valve.  Stevens teaches benefits to using its valve, and one of ordinary skill in the art would have had reason to use its valve in the dishwasher of Kim to realize its benefits of simple and low-cost construction while performing its intended function with expected results.

Response to Amendments
The rejections of claims 1-10 and 21-23 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the valve is closed based on the impeller speed being greater than or equal to the first speed and it is opened based on the speed being less than or equal to a slower, second speed.  However, the claim is interpreted such that the speed being equal to or greater than the first speed causes the valve to move from an open position to a closed position.  This implies that the valve is open at any speed less than the first speed.  However, the claim suggests that the speed being equal to or less than the second speed causes the valve to open.  It is unclear at which speed the valve is switched, and it is unclear what state the valve would be in at a speed between the first and second speeds.  It is assumed that the valve is closed at the first speed or greater and is open at any speed lower than the first speed.  Claims 21, 24, and 25 also recite subject matter that is directed to the valve state and impeller speeds that does not conform to the assumed meaning of the relevant limitations in claim 1.
Claim 9 states that the supplying the washing water or the steam in the pump to the steam nozzle is repeated.  However, claim 1 does not recite supplying washing water (understood to be in a liquid form) to the steam nozzle.  It is therefore unclear what operation is being repeated.
Claim 10 states that supplying steam comprises supplying the washing water to an uppermost spray nozzle.  However, it is understood that washing water refers to water in liquid form, and claim 1 states that steam is supplied to the steam nozzle and does not suggest that steam is supplied to a spray nozzle.  It is unclear whether it is steam or liquid washing water that is supplied to the spray nozzle.
Remaining claims are rejected due to their dependency on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170188778 by Kim et al. in view of U.S. Patent 1404804 granted to Stevens.
As to claim 1, Kim teaches a method of controlling a dishwasher that includes a tub 2 (fig. 2); a sump 3; a steam nozzle 42; spray nozzles 711, 713, 715; a pump 8 with a housing 82 and an impeller 85 rotatably disposed in an upper chamber C2 of the housing, the pump configured to supply steam and washing water (paras. 24, 84); a heater 83 in the pump; a steam supply pipe connecting the upper chamber C2 to the steam nozzle (para. 87, supply pipe 44 to steam nozzle 42); a washing water supply pipe 731 connecting the upper chamber C2 to the spray nozzles, the method comprising supplying water to the sump (para. 66); rotating the impeller 85 by a motor 871 to supply water from the sump to the pump (para. 68); operating the heater to heat washing water and generate steam (para. 24); and supplying steam to the steam nozzles (para. 84).
Kim teaches a transfer valve 444 to open/close the steam supply from the pump (para. 92), but is silent as to the particular structure of its valve, in particular for an embodiment in which only one steam nozzle is present (see para. 89, a second nozzle is optional).  However, one of ordinary skill in the art would have recognized as obvious to modify the dishwasher taught by Kim to have the claimed selector valve and its associated method of operation.  Stevens teaches a valve for use in pipes for conveying steam and liquid configured to open and close a supply path, the valve including a valve body 1 (fig. 1) that defines the supply path and has an inlet (left side) and outlet (right side), and a valve ball 11 (fig. 2) inside the body, the valve configured to close the supply path based on the ball being at the outlet of the body (i.e. the ball positioned against the seat 21).  Stevens teaches that upon sufficient pressure exerted by the fluid toward the outlet, the ball is moved toward the seat at the outlet and the supply path is closed; and that upon no or insufficient pressure, the ball is positioned at the inlet side to rest on bearings 10, which opens the supply path (p. 2, ll. 8-18).
One of ordinary skill in the art would have recognized as obvious to modify the dishwasher and method of controlling the dishwasher taught by Kim so that its transfer valve has the structure and function of the selector valve of Stevens.  One of ordinary skill in the art would have recognized the need for a selector valve in the dishwasher of Kim to open and close the supply path in its disclosed embodiment in which the steam supply pipe is connected at its upper pump chamber C2 – it would have been readily apparent a valve would be necessary in order to prevent liquid from entering the steam supply pipe upon pumping of liquid.  Stevens teaches that its valve performs the functions that would be required in the dishwasher of Kim, namely to prevent the passage of liquid to the steam supply pipe and allow steam to pass when liquid is not supplied.
One of ordinary skill in the art would have readily understood from the teachings of Stevens the correlation between its explicit teachings of an exerted pressure to close its valve and the speed of a pump impeller.  It would have been readily obvious to one of ordinary skill in the art that the valve of Stevens would operate as claimed when used with the dishwasher of Kim, specifically that a sufficient increase in fluid pressure due to an increased impeller speed would close the valve and a slower impeller speed would exert a reduced pressure that would open the valve.  Upon an impeller speed above a set value to produce pressure sufficient to supply water to the washing chamber, the valve would be closed to prevent water from being supplied to the steam nozzle; upon an impeller speed below the set value, the valve would be opened so that steam may be supplied to the steam nozzle.  This principle is explicitly taught by Stevens.
Stevens teaches that its valve is simple and practical in construction and suggests that it can be made at low-cost (p. 1, ll. 20-24).  One of ordinary skill in the art would have been motivated to use the valve of Stevens as the selector valve in order to realize these advantages taught by Stevens.
Upon the modification to have the valve of Stevens, it would operate such that the valve would be closed when the rotational speed of the pump impeller is greater than or equal to a first speed (i.e. a speed in which sufficient pressure is exerted to close the valve) and open when the rotational speed of the pump impeller is less than the first speed (i.e. a speed in which insufficient pressure is exerted to close the valve).
Stevens teaches that the valve may be arranged vertically or inclined (p. 1, ll. 16-19).  One of ordinary skill in the art would have understood that the outlet of the valve would necessarily be arranged higher than the inlet in the dishwasher of Kim so that gravity does not close the valve by seating the ball at the outlet; otherwise the valve may be closed and not allow steam to pass if the steam pressure is insufficient.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Kim teaches that the dishwasher includes spray nozzles 711, 713, 715 (fig. 2), and when rotating the impeller comprises supplying wash water from the sump to the pump and the nozzles when the impeller is rotated at or equal to the first set speed (i.e. a speed in which sufficient pressure is exerted to spray the liquid; para. 122).
As to claim 3, Kim teaches rotating the impeller while operating the heater to heat washing water inside the pump (para. 123).
As to claim 4, the method of Kim including repeating rotating the impeller and operating the heater would be performed in the normal course of cycles (e.g. wash and rinse) and/or upon repeated use of the dishwasher for subsequent dish washing (see para. 29, pre-wash and main-wash cycles).
As to claim 5, Kim teaches spray nozzles that are vertically arranged and connected to the pump (fig. 2), and the method comprises supplying water from the pump to all of the nozzles (para. 122).
As to claim 7, Kim teaches operating the heater while rotating the impeller at the second speed (see para. 93, noting that the impeller may be rotated to supply steam to the nozzle, the second speed being performed during steam supply when the valve is open).
As to claim 8, the supplying of steam taught by Kim would necessarily be based on stopping operation of the heater (e.g. at the termination of supplying of washing water or steam the heater would be required to stop).
As to claim 9, the method of Kim including repeating operating the heater and supplying washing water to steam to the steam nozzle would be performed in the normal course of cycles (e.g. wash and rinse) and/or upon repeated use of the dishwasher for subsequent dish washing (see para. 29, pre-wash and main-wash cycles).
As to claim 10, Kim teaches a plurality of spray nozzles 711, 713, 715 (fig. 2) and supplying the washing water comprises supplying water to an uppermost spray nozzle (para. 62).
As to claim 21, Stevens teaches that its valve body has a cylindrical shape (see figures) and the ball moves along the body between the inlet (left side) and outlet (right side), and the valve opens the supply path by the ball moving away from the outlet (to the left away from seat 21) based on the impeller speed being less than the second speed (i.e. a speed insufficient to move the ball to the seat), as discussed above.
As to claim 22, Kim teaches that the motor 871 (fig. 2) is disposed above an upper surface of the pump housing 82.  One of ordinary skill in the art would have recognized as obvious to locate the valve of Stevens above the motor in the embodiment of Kim in which the steam supply pipe is at the upper chamber C2 so that steam may be supplied to the steam supply pipe through the upper outlet of the impeller by rotation of the impeller (see fig. 2, para. 93).
As to claim 23, Stevens teaches that the valve may be arranged vertically or inclined (p. 1, ll. 16-19).  One of ordinary skill in the art would have understood that the outlet of the valve would necessarily be arranged higher than the inlet in the dishwasher of Kim so that gravity does not close the valve by seating the ball at the outlet; otherwise the valve may be closed and not allow steam to pass if the steam pressure is insufficient.  Since the upper surface of the pump housing is substantially horizontal, the valve being inclined would result in it being inclined with respect to the pump housing.
As to claim 24, upon the obvious modification discussed above, the ball would be positioned at the outlet to close the supply path when the impeller speed is greater than or equal to the first speed, and would be positioned at the inlet to open the supply path when the impeller speed is less than the first speed.
As to claim 25, Stevens teaches that its valve includes a plurality of ribs 7 (fig. 3) at its inlet that protrude radially inward form an inner surface of the valve body, the ribs being spaced apart in a circumferential direction.  Upon the obvious modification discussed above, the ribs would be configured to contact the ball when the impeller speed is less than the first impeller speed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170188778 by Kim et al. in view of U.S. Patent 1404804 granted to Stevens as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20140283880 by Kim et al. (hereinafter “Kim ‘880”).
As to claim 6, Kim teaches that water is supplied to the pump heater chamber C1 from the sump prior to heating the water to form steam, but does not teach stopping operation of the washing motor before supplying steam to the steam nozzles.  However, one of ordinary skill in the art would have recognized as obvious to stop operation of the motor before heating the water to supply steam.  Kim ‘880 teaches a dishwasher method in which the pump motor is paused (i.e. stopped) to allow wash water in the tub or washing arms to collect in the sump (para. 58).  One of ordinary skill in the art would have been motivated to modify the method taught by Kim to stop operation of the washing motor before heating and supplying steam in order to allow time for the washing water to collect in the sump, as taught by Kim ‘880, before being supplied to the pump chamber C1 to be heated.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711